EXHIBIT 10.3

 

 

NEW OMNIBUS AGREEMENT

 

among

 

WEG Acquisitions, L.P.,

 

Williams Energy Services, LLC,

 

Williams Natural Gas Liquids, Inc.

 

and

 

The Williams Companies, Inc.

 

 

--------------------------------------------------------------------------------


 

NEW OMNIBUS AGREEMENT

 

THIS NEW OMNIBUS AGREEMENT (the “Agreement”) is entered into on, and effective
as of, June 17, 2003 among WEG Acquisitions, L.P., a Delaware limited
partnership (“Buyer”), Williams Energy Services, LLC, a Delaware limited
liability company (“WES”), Williams Natural Gas Liquids, Inc., a Delaware
corporation (“WNGL”), and The Williams Companies, Inc., a Delaware corporation
(“Williams”, and together with WES and WNGL, the “Williams Parties”).

 

R E C I T A L S:

 

WHEREAS, Williams, WES, WNGL, Williams Pipe Line Company, LLC, a Delaware
limited liability company (“WPL”), Williams Energy Partners, L.P., a Delaware
limited partnership (the “MLP”), Williams OLP, L.P., a Delaware limited
partnership (the “OLP”), Williams GP LLC, a Delaware limited liability company
(the “Old GP”), and Williams Information Technology, Inc. (f/k/a Williams
Information Services Corporation), a Delaware corporation, entered into that
certain Omnibus Agreement, effective as of February 9, 2001, as amended by the
Amendment I thereto, dated January 28, 2002, the Second Amendment thereto, dated
April 11, 2002, and the Third Amendment thereto, dated September 30, 2002 (as
amended, the “Old Omnibus Agreement”);

 

WHEREAS, Buyer, WES, WNGL and the Old GP have entered into that certain Purchase
Agreement, dated as of April 18, 2003, as amended by Amendment No. 1 thereto
dated as of May 5, 2003 (as amended, the “Purchase Agreement”), for the purchase
and sale of all of the membership interests of WEG GP LLC, a Delaware limited
liability company (“WEG GP LLC”), all of the common units and subordinated units
representing limited partner interests in the MLP owned by WES and WNGL, and all
of the class B common units representing limited partner interests in the MLP
owned by the Old GP (as contemplated in the Purchase Agreement, the
“Transaction”);

 

WHEREAS, the Old Omnibus Agreement will terminate upon closing of the
Transaction (the “Closing” and the date on which the Closing occurs, the
“Closing Date”); and

 

WHEREAS, the parties hereto specifically intend for each of the entities
comprising the Partnership Entities and the Partnership Group, as applicable, to
be third-party beneficiaries with respect to certain of the rights and benefits
herein of the parties hereto.

 

NOW, THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

ARTICLE I
Definitions

 

1.1                               Definitions.

 

(a)                                  Capitalized terms used herein but not
defined shall have the meanings given to them in the MLP Agreement.

 

1

--------------------------------------------------------------------------------


 

(b)                                 As used in this Agreement, the following
terms shall have the respective meanings set forth below:

 

“Accounting Referee” is defined in Section 9.1(a).

 

“Acquisition Date” means April 11, 2002, the date WES contributed and the MLP
acquired all of the membership interests in WPL.

 

“Affiliate” of a Person means a Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first-mentioned Person.

 

“Applicable Period” means the period commencing on the Closing Date and
terminating on the second (2nd) anniversary of the Closing Date.

 

“Assignee” is defined in the MLP Agreement.

 

“Buyer” is defined in the introduction to this Agreement.

 

“Buyer Entities” means the Buyer and any entity that directly, or indirectly
through one or more intermediaries, is controlled by the Buyer, including WEG GP
LLC (but excluding each entity comprising the Partnership Group).

 

“Buyer Offer” is defined in Section 3.3(a).

 

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events:

 

(i)                                     any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the Applicable Person’s assets to any other Person, unless
immediately following such sale, lease, exchange or other transfer such assets
are owned, directly or indirectly, by the Applicable Person;

 

(ii)                                  the consolidation or merger of the
Applicable Person with or into another Person pursuant to a transaction in which
the outstanding Voting Securities of the Applicable Person are changed into or
exchanged for cash, securities or other property, other than any such
transaction where (a) the outstanding Voting Securities of the Applicable Person
are changed into or exchanged for Voting Securities of the surviving corporation
or its parent and (b) the holders of the Voting Securities of the Applicable
Person immediately prior to such transaction own, directly or indirectly, not
less than a majority of the Voting Securities of the surviving corporation or
its parent immediately after such transaction;

 

(iii)                               a “person” or “group” (within the meaning of
Sections 13(d) or 14(d)(2) of the Exchange Act) being or becoming the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all Voting Securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the

 

2

--------------------------------------------------------------------------------


 

passage of time) of more than 50% of all of the then outstanding Voting
Securities of the Applicable Person, except in a merger or consolidation that
would not constitute a Change of Control under clause (ii) above; or

 

(iv)                              solely with respect to WEG GP LLC, the
Continuing Directors of WEG GP LLC cease for any reason to constitute all of the
board of directors of WEG GP LLC then in office;

 

notwithstanding the foregoing, the events described in clauses (i) through (iii)
of this definition shall not constitute  a Change of Control of WEG GP LLC if
the other Person (or “person” or “group,” in the case of clause (iii)) referred
to in such clauses, immediately prior to such transaction, is an Affiliate of
Buyer or WEG GP LLC.

 

“Closing” is defined in the recitals to this Agreement.

 

“Closing Date” is defined in the recitals to this Agreement.

 

“Conflicts Committee” is defined in the MLP Agreement.

 

“Continuing Directors” means (1) all individuals constituting the board of
directors of WEG GP LLC immediately after the Closing and (2) any new directors
whose nomination for election to the board of directors of WEG GP LLC was
approved by WEG GP LLC  or the board of directors of WEG GP LLC, or the
nominating committee of such board, at a time that Continuing Directors
comprised all of such board of directors.

 

“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Covered Environmental Losses” is defined in Section 4.1.

 

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, and ordinances relating to protection of health and the
environment including, without limitation, the federal Comprehensive
Environmental Response, Compensation, and Liability Act, the Superfund
Amendments Reauthorization Act, the Resource Conservation and Recovery Act, the
Clean Air Act, the Federal Water Pollution Control Act, the Toxic Substances
Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the Hazardous
Materials Transportation Act, and other environmental conservation and
protection laws, each as amended through the IPO Date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“G&A Cap Amount” is defined in Section 7.1(a).

 

“General Partner” means WEG GP LLC and its successors as general partner of the
MLP, unless the context otherwise requires.

 

3

--------------------------------------------------------------------------------


 

“IPO Assets” is defined in Section 4.1.

 

“IPO Date” means February 9, 2001, the date of the closing of the initial public
offering of common units representing limited partner interests in the MLP.

 

“Limited Partner” is defined in the MLP Agreement.

 

“MLP”is defined in the introduction to this Agreement.

 

“MLP Agreement” means the Second Amended and Restated Agreement of Limited
Partnership of the MLP, dated as of September 27, 2002, as amended by Amendments
Nos. 1 and 2 thereto, each dated as of November 15, 2002, as such agreement may
be further amended or supplemented through the Closing Date, to which reference
is hereby made for all purposes of this Agreement. No amendment or modification
to the MLP Agreement subsequent to the Closing Date shall be given effect for
the purposes of this Agreement unless consented to by each of the parties to
this Agreement.

 

“OLP” is defined in the introduction to this Agreement.

 

“Old Omnibus Agreement” is defined in the recitals to this Agreement.

 

“Partnership Entities” means the General Partner, the MLP, the OLP, WPL and any
entity controlled by any of the foregoing.

 

“Partnership Group” means the Partnership Entities, with the exclusion of the
General Partner.

 

“Payment Request” is defined in Section 9.1(a).

 

“Person” meansan individual, corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization or any other entity.

 

“Prospectus” means the MLP’s final prospectus, dated February 5, 2001, relating
to the initial public offering of common units representing limited partner
interests in the MLP, as filed with Securities and Exchange Commission pursuant
to Rule 424(b) under the Securities Act of 1933.

 

“Purchase Agreement” is defined in the recitals to this Agreement.

 

“Refined Products” means all grades of motor gasoline, distillate and aviation
fuel.

 

“Restricted Assets” means, (i) with respect to the Williams Entities, for
purposes of Article II, any assets or any business having assets engaged in the
activities prohibited by Section 2.1 and (ii) with respect to the Buyer
Entities, for purposes of Article III, any assets or any business having assets
engaged in the activities prohibited by Section 3.1.

 

4

--------------------------------------------------------------------------------


 

“Services Agreement” means the Services Agreement, dated the date hereof, among
Williams Petroleum Services, LLC, Williams Alaska Pipeline Company, LLC, and
WPL.

 

“Transaction” is defined in the recitals to this Agreement.

 

“Transition Services Agreement” means the Transition Services Agreement, dated
the date hereof, between Buyer and Williams.

 

“Upper Cap Amount” is defined in Section 7.2(c)(i).

 

“Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote on a regular basis in the election of members of the
board of directors or other similar governing body of such Person; provided,
however, that in the case of WEG GP LLC, “Voting Securities” shall refer solely
to the membership interests in WEG GP LLC.

 

“WAP LP” is defined in Section 5.1.

 

“WEG GP LLC” is defined in the recitals to this Agreement.

 

“WES” is defined in the introduction to this Agreement.

 

“Williams” is defined in the introduction to this Agreement.

 

“Williams Entities” means Williams and any entity that directly, or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with Williams, including without limitation, WNGL, WES and the
Old GP.

 

“Williams Offer” is defined in Section 2.3(a).

 

“Williams Parties” is defined in the recitals to this Agreement.

 

“WNGL” is defined in the introduction to this Agreement.

 

“WPL” is defined in the recitals to this Agreement.

 

“WTH LP” is defined in Section 5.2.

 

“2003 Pre-Closing Stub Period” is defined in Section 7.1(b)(i)(A).

 

“2003 Pre-Closing Cap” is defined in Section 7.1(b)(i)(A).

 

“2003 Post-Closing Stub Period” is defined in Section 7.1(b)(i)(B).

 

“2003 Post-Closing Cap” is defined in Section 7.1(b)(i)(B).

 

“2003 Post-Closing Upper Cap Amount” is defined in Section 7.2(c)(ii)(A).

 

5

--------------------------------------------------------------------------------


 

“2004 Stub Period” is defined in Section 7.2(c)(iii)(B).

 

“2004 Stub Period Upper Cap Amount” is defined in Section 7.2(c)(iii)(B).

 

ARTICLE II
Williams Entities’ Business Opportunities

 

2.1                               Williams Entities Restricted Assets.  During
the Applicable Period,  the Williams Entities shall be prohibited from engaging
in or acquiring any business having assets engaged in the following activities:

 

(a)                                  the transportation, storage or distribution
of ammonia or related products in the United States;

 

(b)                                 the ownership and operation of facilities
for the terminalling and storage of refined petroleum products in any state in
the United States, except Alaska and Hawaii;

 

(c)                                  Refined Product transportation (including,
without limitation, through joint tariff arrangements or capacity leases or
otherwise) to a delivery point within a 50-mile radius of a Refined Products
delivery point owned or supplied by a Partnership Entity on the Acquisition
Date; and

 

(d)                                 Refinery grade butane transportation from
the Koch Pine Bend, MN, refinery, Marathon St. Paul, MN refinery, ExxonMobil
Joilet refinery, BP Whiting, IN refinery and CITGO Lemont, IL refinery.

 

2.2                               Permitted Exceptions.  Notwithstanding any
provision of Section 2.1 to the contrary, any Williams Entity may own and
operate Restricted Assets under the following circumstances:

 

(a)                                  The Restricted Asset was owned, leased or
operated by the Williams Entities on the Closing Date;

 

(b)                                 The value of the Restricted Assets acquired
after the Closing Date in a transaction does not exceed $20 million at the time
of the acquisition, as determined by Williams, in its reasonable sole
discretion;

 

(c)                                  (i) The value of the Restricted Assets
acquired after the Closing Date in a transaction exceeds $20 million at the time
of acquisition, as determined by Williams, in its reasonable sole discretion,
and (ii) the General Partner has elected not to cause a member of the
Partnership Group to pursue such opportunity in accordance with the procedures
set forth in Section 2.3; or

 

(d)                                 The value of the Restricted Assets acquired
after the Closing Date in a transaction represents less than 30% of the
consideration paid by Williams or another Williams Entity in connection with
such transaction, as determined by Williams, in its reasonable sole discretion.

 

6

--------------------------------------------------------------------------------


 

2.3                               Procedures.  In the event that, pursuant to
Section 2.2(c), a Williams Entity acquires Restricted Assets valued or having an
original cost in excess of $20 million at the time of the acquisition, as
determined by Williams, in its reasonable sole discretion, then not later than
six (6) months after the consummation of the acquisition by such Williams Entity
of the Restricted Assets, such Williams Entity shall notify the General Partner
of such purchase and offer the Partnership Group the opportunity to purchase
such Restricted Assets. As soon as practicable, but in any event, within sixty
(60) days after receipt of such notification, the General Partner shall notify
the Williams Entity that either (i) the General Partner has elected not to cause
a member of the Partnership Group to purchase such Restricted Assets, in which
event such Williams Entity shall be forever free to continue to own or operate
such Restricted Assets, or (ii) the General Partner has elected to cause a
member of the Partnership Group to purchase such Restricted Assets, in which
event the following procedures shall be followed:

 

(a)                                  Within thirty (30) days of receipt of the
notice from the General Partner that the General Partner has elected to cause a
member of the Partnership Group to purchase the Restricted Assets, Williams
shall submit an offer to the General Partner to sell the Restricted Assets (the
“Williams Offer”) to any member of the Partnership Group selected by the General
Partner on the terms and for the consideration stated in the Williams Offer;

 

(b)                                 Williams and the General Partner shall
negotiate after receipt of such Williams Offer by the General Partner, the terms
on which the Restricted Assets will be sold to a member of the Partnership
Group. Williams shall provide all information concerning the business,
operations and finances of such Restricted Assets as may be reasonably requested
by the General Partner.

 

(i)                                     If Williams and the General Partner
agree on such terms within sixty (60) days after receipt by the General Partner
of the Williams Offer, the General Partner shall cause a member of the
Partnership Group to purchase the Restricted Assets on such terms as soon as
commercially practicable after such agreement has been reached;

 

(ii)                                  If  Williams and the General Partner are
unable to agree on the terms of a sale during the 60-day period after receipt by
the General Partner of the Williams Offer, Williams and the General Partner will
engage an independent investment banking firm with a national reputation to
determine the fair market value of the Restricted Assets. In determining the
fair market value of the Restricted Assets, the investment banking firm will
have access to the proposed sale and purchase values for the Restricted Assets
submitted by Williams and the General Partner, respectively.  Such investment
banking firm will determine the value of the Restricted Assets within thirty
(30) days and furnish Williams and the General Partner its opinion of such
value. The fees of the investment banking firm’s appraisal will be split equally
between Williams and the MLP.  Upon receipt of such opinion, the General Partner
will have the option, but not the obligation to:

 

7

--------------------------------------------------------------------------------


 

(iii)

 

(A)   cause a member of the Partnership Group to purchase the Restricted Assets
in accordance with the following process:

 

(1)                                  if the valuation of the investment banking
firm is in the range between the proposed sale/purchase values of Williams and
the General Partner, the General Partner will have the right to cause a member
of the Partnership Group to purchase the Restricted Assets at the valuation
submitted by the investment banking firm;

 

(2)                                  if the valuation of the investment banking
firm is less than the proposed purchase value submitted by the General Partner,
the General Partner will have the right to cause a member of the Partnership
Group to  purchase the Restricted Assets for the amount submitted by the General
Partner; and

 

(3)                                  if the valuation of the investment banking
firm is greater than the proposed sale value submitted by Williams, the General
Partner will have the right to cause a member of the Partnership Group to
purchase the Restricted Assets for the amount submitted by Williams; or

 

(B)   decline to purchase such Restricted Assets, in which event the Williams
Entity forever will be free to continue to own and operate such Restricted
Assets.

 

2.4                               Scope of Prohibition.  Williams and any other
Williams Entity shall only be required to offer Restricted Assets to the General
Partner for purchase by a member of the Partnership Group upon the terms and
conditions, including the price to be paid, contained in this Article II. 
Except as provided in this Article II, each Williams Entity shall be free to
engage in any business activity whatsoever, including those that may be in
direct competition with Buyer or any Partnership Entity.

 

ARTICLE III
Buyer Entities’ Business Opportunities

 

3.1                               Buyer Entities Restricted Assets.  During the
Applicable Period,  the Buyer Entities shall be prohibited from engaging in or
acquiring any business having assets engaged in the following activities:

 


(A)                                  THE TRANSPORTATION, STORAGE OR DISTRIBUTION
OF AMMONIA OR RELATED PRODUCTS IN THE UNITED STATES;


 


(B)                                 THE OWNERSHIP AND OPERATION OF FACILITIES
FOR THE TERMINALLING AND STORAGE OF REFINED PETROLEUM PRODUCTS IN ANY STATE IN
THE UNITED STATES, EXCEPT ALASKA AND HAWAII; AND


 


(C)                                  REFINED PRODUCT TRANSPORTATION (INCLUDING,
WITHOUT LIMITATION, THROUGH JOINT TARIFF ARRANGEMENTS OR CAPACITY LEASES OR
OTHERWISE) TO A DELIVERY POINT WITHIN A 50-MILE


 


8

--------------------------------------------------------------------------------



 


RADIUS OF A REFINED PRODUCTS DELIVERY POINT OWNED OR SUPPLIED BY A PARTNERSHIP
ENTITY ON THE ACQUISITION DATE.


 

3.2                               Permitted Exceptions.  Notwithstanding any
provision of Section 3.1 to the contrary, any Buyer Entity may own and operate
Restricted Assets under the following circumstances:

 


(A)                                  THE RESTRICTED ASSET WAS OWNED, LEASED OR
OPERATED BY THE BUYER ENTITIES ON THE CLOSING DATE;


 


(B)                                 THE RESTRICTED ASSET IS OWNED, LEASED OR
OPERATED BY THE BUYER ENTITIES ON BEHALF OF THE PARTNERSHIP GROUP;


 


(C)                                  THE VALUE OF THE RESTRICTED ASSETS ACQUIRED
AFTER THE CLOSING DATE IN A TRANSACTION DOES NOT EXCEED $20 MILLION AT THE TIME
OF THE ACQUISITION, AS DETERMINED BY BUYER, IN ITS REASONABLE SOLE DISCRETION;


 


(D)                                 (I) THE VALUE OF THE RESTRICTED ASSETS
ACQUIRED AFTER THE CLOSING DATE IN A TRANSACTION EXCEEDS $20 MILLION AT THE TIME
OF ACQUISITION, AS DETERMINED BY BUYER, IN ITS REASONABLE SOLE DISCRETION, AND
(II) THE GENERAL PARTNER (WITH THE APPROVAL OF THE CONFLICTS COMMITTEE) HAS
ELECTED NOT TO CAUSE A MEMBER OF THE PARTNERSHIP GROUP TO PURSUE SUCH
OPPORTUNITY IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 3.3; OR


 


(E)                                  THE VALUE OF THE RESTRICTED ASSETS ACQUIRED
AFTER THE CLOSING DATE IN A TRANSACTION REPRESENTS LESS THAN 30% OF THE
CONSIDERATION PAID BY BUYER OR ANOTHER BUYER ENTITY IN CONNECTION WITH SUCH
TRANSACTION, AS DETERMINED BY BUYER, IN ITS REASONABLE SOLE DISCRETION.


 

3.3                               Procedure.  In the event that, pursuant to
Section 3.2(d), a Buyer Entity acquires Restricted Assets valued or having an
original cost in excess of $20 million at the time of the acquisition, as
determined by Buyer, in its reasonable sole discretion, then not later than six
(6) months after the consummation of the acquisition by such Buyer Entity of the
Restricted Assets, such Buyer Entity shall notify the General Partner of such
purchase and offer the Partnership Group the opportunity to purchase such
Restricted Assets. As soon as practicable, but in any event, within sixty (60)
days after receipt of such notification, the General Partner shall notify the
Buyer Entity that either (i) the General Partner has elected (with the approval
of the Conflicts Committee) not to cause a member of the Partnership Group to
purchase such Restricted Assets, in which event such Buyer Entity shall be
forever free to continue to own or operate such Restricted Assets, or (ii) the
General Partner (with the approval of the Conflicts Committee) has elected to
cause a member of the Partnership Group to purchase such Restricted Assets, in
which event the following procedures shall be followed:

 


(A)                                  WITHIN THIRTY (30) DAYS OF RECEIPT OF THE
NOTICE FROM THE GENERAL PARTNER THAT GENERAL PARTNER HAS ELECTED TO CAUSE A
MEMBER OF THE PARTNERSHIP GROUP TO PURCHASE THE RESTRICTED ASSETS, THE BUYER
ENTITY SHALL SUBMIT AN OFFER TO THE GENERAL PARTNER TO SELL THE RESTRICTED
ASSETS (THE “BUYER OFFER”) TO ANY MEMBER OF THE PARTNERSHIP GROUP SELECTED BY
THE GENERAL PARTNER ON THE TERMS AND FOR THE CONSIDERATION STATED IN THE BUYER
OFFER;

 

9

--------------------------------------------------------------------------------


 


(B)                                 THE BUYER ENTITY AND THE GENERAL PARTNER
SHALL NEGOTIATE AFTER RECEIPT OF SUCH BUYER OFFER BY THE GENERAL PARTNER, THE
TERMS ON WHICH THE RESTRICTED ASSETS WILL BE SOLD TO A MEMBER OF THE PARTNERSHIP
GROUP. THE BUYER ENTITY SHALL PROVIDE ALL INFORMATION CONCERNING THE BUSINESS,
OPERATIONS AND FINANCES OF SUCH RESTRICTED ASSETS AS MAY BE REASONABLY REQUESTED
BY THE GENERAL PARTNER.


 

(I)                                     IF THE BUYER ENTITY AND THE GENERAL
PARTNER AGREE ON SUCH TERMS WITHIN SIXTY (60) DAYS AFTER RECEIPT BY THE GENERAL
PARTNER OF THE BUYER OFFER, A MEMBER OF THE PARTNERSHIP GROUP SHALL PURCHASE THE
RESTRICTED ASSETS ON SUCH TERMS AS SOON AS COMMERCIALLY PRACTICABLE AFTER SUCH
AGREEMENT HAS BEEN REACHED;

 

(II)                                  IF THE BUYER ENTITY AND THE GENERAL
PARTNER ARE UNABLE TO AGREE ON THE TERMS OF A SALE DURING THE 60-DAY PERIOD
AFTER RECEIPT BY THE GENERAL PARTNER OF THE BUYER OFFER, THE BUYER ENTITY AND
THE GENERAL PARTNER WILL ENGAGE AN INDEPENDENT INVESTMENT BANKING FIRM WITH A
NATIONAL REPUTATION TO DETERMINE THE FAIR MARKET VALUE OF THE RESTRICTED ASSETS.
IN DETERMINING THE FAIR MARKET VALUE OF THE RESTRICTED ASSETS, THE INVESTMENT
BANKING FIRM WILL HAVE ACCESS TO THE PROPOSED SALE AND PURCHASE VALUES FOR THE
RESTRICTED ASSETS SUBMITTED BY THE BUYER ENTITY AND THE GENERAL PARTNER,
RESPECTIVELY.  SUCH INVESTMENT BANKING FIRM WILL DETERMINE THE VALUE OF THE
RESTRICTED ASSETS WITHIN THIRTY (30) DAYS AND FURNISH THE BUYER ENTITY AND THE
GENERAL PARTNER ITS OPINION OF SUCH VALUE. THE FEES OF THE INVESTMENT BANKING
FIRM’S APPRAISAL WILL BE SPLIT EQUALLY BETWEEN THE BUYER ENTITY AND THE MLP. 
UPON RECEIPT OF SUCH OPINION, THE GENERAL PARTNER WILL HAVE THE OPTION, BUT NOT
THE OBLIGATION TO:

 

(III)

 

(A)   CAUSE A MEMBER OF THE PARTNERSHIP GROUP TO PURCHASE THE RESTRICTED ASSETS
IN ACCORDANCE WITH THE FOLLOWING PROCESS:

 

(1)                                  IF THE VALUATION OF THE INVESTMENT BANKING
FIRM IS IN THE RANGE BETWEEN THE PROPOSED SALE/PURCHASE VALUES OF THE BUYER
ENTITY AND THE GENERAL PARTNER, A MEMBER OF THE PARTNERSHIP GROUP WILL HAVE THE
RIGHT TO PURCHASE THE RESTRICTED ASSETS AT THE VALUATION SUBMITTED BY THE
INVESTMENT BANKING FIRM;

 

(2)                                  IF THE VALUATION OF THE INVESTMENT BANKING
FIRM IS LESS THAN THE PROPOSED PURCHASE VALUE SUBMITTED BY THE GENERAL PARTNER,
A MEMBER OF THE PARTNERSHIP GROUP WILL HAVE THE RIGHT TO  PURCHASE THE
RESTRICTED ASSETS FOR THE AMOUNT SUBMITTED BY THE GENERAL PARTNER; AND

 

(3)                                  IF THE VALUATION OF THE INVESTMENT BANKING
FIRM IS GREATER THAN THE PROPOSED SALE VALUE SUBMITTED BY THE BUYER ENTITY, A
MEMBER OF THE PARTNERSHIP GROUP WILL HAVE THE RIGHT TO PURCHASE THE RESTRICTED
ASSETS FOR THE AMOUNT SUBMITTED BY THE BUYER ENTITY; OR

 

10

--------------------------------------------------------------------------------


 

(B)   DECLINE TO PURCHASE SUCH RESTRICTED ASSETS, IN WHICH EVENT THE BUYER
ENTITY FOREVER WILL BE FREE TO CONTINUE TO OWN AND OPERATE SUCH RESTRICTED
ASSETS.

 

3.4                               Scope of Prohibition.  Except as provided in
this Article III, each Buyer Entity shall be free to engage in any business
activity whatsoever, including those that may be in direct competition with any
member of the Partnership Group.

 


ARTICLE IV
ENVIRONMENTAL INDEMNIFICATION

 

4.1                               WES Indemnification for Covered Environmental
Losses.  Williams and WES, jointly and severally, shall indemnify, defend and
hold harmless the Partnership Entities from and against any Covered
Environmental Losses relating to the assets of the Partnership Entities
described in the Prospectus that arose prior to the IPO Date (the “IPO Assets”)
that become known by February 9, 2004 and that exceed all amounts recovered or
recoverable by any Partnership Entity under contractual indemnities from third
Persons or under any applicable insurance policies.  “Covered Environmental
Losses” mean those non-contingent environmental losses, costs, damages and
expenses suffered or incurred by the Partnership Entities arising from
correction of violations of, or performance of remediation required by,
Environmental Laws in effect at the IPO Date due to events and conditions
associated with the operation of the IPO Assets and occurring before the IPO
Date.

 

4.2                               Limitations.  Williams and WES shall have no
indemnification obligation under Section 4.1 for claims made after February 9,
2004.  The aggregate liability of Williams and WES in respect of all Covered
Environmental Losses under Section 4.1 shall not exceed $13.3 million,
representing $15 million less amounts previously paid by Williams or WES to the
Partnership Entities pursuant to Section 3.1 of the Old Omnibus Agreement.

 


ARTICLE V
RIGHT-OF-WAY INDEMNIFICATION


 

5.1                               WNGL Right-of-Way Indemnification.  Williams
and WNGL, jointly and severally, shall indemnify, defend and hold harmless the
Partnership Entities and their successors or assigns until February 9, 2016 from
and against any losses, costs, damages, expenses and fees suffered or incurred
by any of the Partnership Entities or their successors or assigns as a result of
(a) the failure of Williams Ammonia Pipeline, L.P., a Delaware limited
partnership (“WAP LP”), or its successors or assigns to be the owner of such
valid and indefeasible easement rights in and to the easements and rights of way
in which the ammonia pipeline was located as of the IPO Date and as are
necessary to enable WAP LP and its successors and assigns to continue to own and
operate the ammonia pipeline in the manner that it was owned and operated as of
the IPO Date; and (b) the failure of WAP LP or its successors and assigns to
have the consents and permits necessary to allow such pipeline to cross the
roads, waterways, railroads and other areas upon which the ammonia pipeline was
located as of the IPO Date.

 

5.2                               WES Right-of-Way Indemnification.  Williams
and WES, jointly and severally, shall indemnify, defend and hold harmless, the
Partnership Entities and their successors and

 

11

--------------------------------------------------------------------------------


 

assigns, until February 9, 2016, from and against any losses, costs, damages,
expenses and fees suffered or incurred by any of the Partnership Entities or
their successors or assigns as a result of (a) the failure of Williams Terminals
Holdings, L.P. , a Delaware limited partnership (“WTH LP”), or its successors
and assigns to be the owner of valid and indefeasible easement rights in and to
the easements and rights of way in which the pipelines that are associated with
the marine terminal facilities at Galena Park, Texas, Corpus Christi, Texas and
Marrero, Louisiana were located as of the IPO Date and that are necessary to
enable WTH LP and its successors and assigns to continue to own and operate the
pipelines in all material respects in the manner that such pipelines were owned
and operated prior to the IPO Date; and (b) the failure of WTH LP or its
successors and assigns to have the consents and permits necessary to allow such
pipelines to cross roads, waterways, railroads and other areas upon which such
pipelines were located as of the IPO Date.

 


ARTICLE VI
ENVIRONMENTAL AND RIGHT-OF-WAY INDEMNIFICATION PROCEDURES


 


6.1                               (A)                                  BUYER
AGREES THAT WITHIN A REASONABLE PERIOD OF TIME AFTER ANY PARTNERSHIP ENTITY
BECOMES AWARE OF FACTS GIVING RISE TO A CLAIM FOR INDEMNIFICATION PURSUANT TO
SECTIONS 4.1, 5.1 OR 5.2, BUYER WILL USE ITS REASONABLE BEST EFFORTS TO CAUSE
SUCH PARTNERSHIP ENTITY TO PROVIDE NOTICE THEREOF IN WRITING TO WILLIAMS,
SPECIFYING THE NATURE OF AND SPECIFIC BASIS FOR SUCH CLAIM.


 


(B)                                 EXCEPT AS PROVIDED IN THIS SECTION 6.1(B),
WILLIAMS SHALL HAVE THE RIGHT TO CONTROL ALL ASPECTS OF THE DEFENSE OF (AND ANY
COUNTERCLAIMS WITH RESPECT TO) ANY CLAIMS BROUGHT AGAINST THE PARTNERSHIP
ENTITIES THAT ARE COVERED BY THE INDEMNIFICATION SET FORTH IN SECTIONS 4.1, 5.1
OR 5.2, INCLUDING, WITHOUT LIMITATION, THE SELECTION OF COUNSEL, DETERMINATION
OF WHETHER TO APPEAL ANY DECISION OF ANY COURT AND THE SETTLING OF ANY SUCH
MATTER OR ANY ISSUES RELATING THERETO; PROVIDED, HOWEVER, THAT NO SUCH
SETTLEMENT SHALL BE ENTERED INTO WITHOUT THE CONSENT OF THE PARTNERSHIP ENTITIES
UNLESS IT INCLUDES A FULL AND UNCONDITIONAL RELEASE OF THE PARTNERSHIP ENTITIES
FROM ALL LIABILITY WITH RESPECT TO SUCH MATTER OR ISSUES, AS THE CASE MAY BE,
THE SOLE RELIEF PROVIDED IS MONETARY DAMAGES THAT ARE PAID IN FULL BY THE
WILLIAMS PARTIES, AND THERE IS NO ADMISSION OR STATEMENT OF FAULT OR CULPABILITY
ON THE PART OF ANY PARTNERSHIP ENTITY.


 


(C)                                  BUYER AGREES TO USE ITS REASONABLE BEST
EFFORTS TO CAUSE THE PARTNERSHIP ENTITIES, AT THEIR OWN COST AND EXPENSE, TO
COOPERATE FULLY WITH WILLIAMS WITH RESPECT TO ALL ASPECTS OF THE DEFENSE OF ANY
CLAIMS COVERED BY THE INDEMNIFICATION SET FORTH IN SECTIONS 4.1, 5.1 OR 5.2,
INCLUDING, WITHOUT LIMITATION, THE PROMPT FURNISHING TO WILLIAMS OF ANY
CORRESPONDENCE OR OTHER NOTICE RELATING THERETO THAT THE PARTNERSHIP ENTITIES
MAY RECEIVE, PERMITTING THE NAMES OF THE PARTNERSHIP ENTITIES TO BE UTILIZED IN
CONNECTION WITH SUCH DEFENSE, THE MAKING AVAILABLE TO WILLIAMS OF ANY FILES,
RECORDS OR OTHER INFORMATION OF THE PARTNERSHIP ENTITIES THAT WILLIAMS
REASONABLY CONSIDERS RELEVANT TO SUCH DEFENSE AND THE MAKING REASONABLY
AVAILABLE TO WILLIAMS, DURING NORMAL BUSINESS HOURS, OF ANY EMPLOYEES OF THE
PARTNERSHIP ENTITIES; PROVIDED, HOWEVER, THAT IN CONNECTION THEREWITH WILLIAMS
AGREES TO USE REASONABLE BEST EFFORTS TO MINIMIZE THE IMPACT THEREOF ON THE
OPERATIONS OF SUCH PARTNERSHIP ENTITIES. IN NO EVENT SHALL THE OBLIGATION OF
BUYER TO USE ITS REASONABLE BEST EFFORTS TO CAUSE THE PARTNERSHIP ENTITIES TO
COOPERATE WITH WILLIAMS AS SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE BE
CONSTRUED AS IMPOSING UPON THE BUYER OR THE PARTNERSHIP ENTITIES AN OBLIGATION
TO HIRE AND PAY FOR COUNSEL IN CONNECTION WITH THE DEFENSE OF ANY CLAIMS COVERED
BY THE INDEMNIFICATION SET FORTH IN THIS ARTICLE VI, IT BEING AGREED


 

12

--------------------------------------------------------------------------------


 


THAT THE WILLIAMS PARTIES, JOINTLY AND SEVERALLY, SHALL PAY THE FEES AND
EXPENSES OF SUCH COUNSEL; PROVIDED, FURTHER, THAT BUYER OR THE PARTNERSHIP
ENTITIES MAY HIRE AND PAY FOR SEPARATE COUNSEL IN CONNECTION WITH ANY SUCH
DEFENSE, AT THE BUYERS OR THE MLP’S OWN OPTION, COST AND EXPENSE, AS THE CASE
MAY BE; PROVIDED, FURTHER, THAT THE WILLIAMS PARTIES, JOINTLY AND SEVERALLY,
SHALL PAY THE FEES AND EXPENSES OF SEPARATE COUNSEL FOR THE BUYER OR THE
PARTNERSHIP ENTITIES IF (I) THE WILLIAMS PARTIES HAVE AGREED TO PAY SUCH FEES
AND EXPENSES OR (II) COUNSEL FOR THE WILLIAMS PARTIES REASONABLY DETERMINES THAT
REPRESENTATION OF BOTH THE WILLIAMS PARTIES, ON THE ONE HAND, AND THE
PARTNERSHIP ENTITIES, ON THE OTHER HAND, BY THE SAME COUNSEL WOULD CREATE A
CONFLICT OF INTEREST.  WILLIAMS AGREES TO KEEP ANY COUNSEL HIRED BY THE
PARTNERSHIP ENTITIES REASONABLY INFORMED AS TO THE STATUS OF ANY SUCH DEFENSE,
BUT WILLIAMS SHALL HAVE THE RIGHT TO RETAIN SOLE CONTROL OVER SUCH DEFENSE
EXCEPT AS PROVIDED ABOVE.


 


(D)                                 IN DETERMINING THE AMOUNT OF ANY LOSS, COST,
DAMAGE OR EXPENSE FOR WHICH ANY OF THE PARTNERSHIP ENTITIES ARE TO BE
INDEMNIFIED UNDER SECTIONS 4.1, 5.1 OR 5.2, THE GROSS AMOUNT OF THE
INDEMNIFICATION WILL BE REDUCED BY (I) ANY INSURANCE PROCEEDS REALIZED OR TO BE
REALIZED BY THE PARTNERSHIP ENTITIES, AND SUCH CORRELATIVE INSURANCE BENEFIT
SHALL BE NET OF ANY INCREMENTAL INSURANCE PREMIUM THAT BECOMES DUE AND PAYABLE
BY THE PARTNERSHIP ENTITIES AS A RESULT OF SUCH CLAIM AND (II) ALL AMOUNTS
RECOVERED OR RECOVERABLE BY ANY PARTNERSHIP ENTITY UNDER CONTRACTUAL INDEMNITIES
FROM THIRD PERSONS AS DESCRIBED IN SECTION 4.1.


 


ARTICLE VII
GENERAL AND ADMINISTRATIVE EXPENSES


 


7.1                               G&A CAP AMOUNT.

 


(A)                                  SUBJECT TO SECTION 7.2, THE AMOUNT OF
GENERAL AND ADMINISTRATIVE EXPENSES REIMBURSED BY THE PARTNERSHIP GROUP TO THE
BUYER ENTITIES (OR, IN THE CASE OF SECTION 7.1(B)(I)(A) BELOW, TO THE WILLIAMS
ENTITIES) FOR ANY MLP FISCAL YEAR SHALL NOT EXCEED THE AMOUNTS CALCULATED
PURSUANT TO SECTION 7.1(B) (FOR ANY MLP FISCAL YEAR, THE “G&A CAP AMOUNT”).


 


(B)                                 (I)                                     2003
FISCAL YEAR.  FOR THE MLP FISCAL YEAR ENDING ON DECEMBER 31, 2003, THE G&A CAP
AMOUNT SHALL BE CALCULATED AS FOLLOWS:


 

(A)   FOR THE PERIOD BEGINNING ON JANUARY 1, 2003 AND ENDING ON THE DAY
IMMEDIATELY PRECEDING THE CLOSING DATE (THE “2003 PRE-CLOSING STUB PERIOD”), THE
AMOUNT OF GENERAL AND ADMINISTRATIVE EXPENSES REIMBURSED BY THE PARTNERSHIP
GROUP TO THE WILLIAMS ENTITIES SHALL NOT EXCEED $37.9 MILLION TIMES A FRACTION,
(X) THE NUMERATOR OF WHICH IS THE NUMBER OF SUCCESSIVE WHOLE MONTHS BEGINNING
WITH JANUARY 2003 AND ENDING WITH THE MONTH IN WHICH THE CLOSING OCCURS AND (Y)
THE DENOMINATOR OF WHICH IS TWELVE (12) (THE “2003 PRE-CLOSING CAP”). TO THE
EXTENT THAT THE PARTNERSHIP GROUP REIMBURSED THE WILLIAMS ENTITIES FOR GENERAL
AND ADMINISTRATIVE EXPENSES INCURRED IN 2003 IN EXCESS OF THE 2003 PRE-CLOSING
CAP, THE WILLIAMS PARTIES SHALL REIMBURSE THE MLP FOR ANY SUCH EXCESS AMOUNTS
AND SHALL MAKE SUCH PAYMENT NO LATER THAN THIRTY (30) DAYS FOLLOWING THE CLOSING
DATE.  TO THE EXTENT THAT THE WILLIAMS ENTITIES PAID UNREIMBURSED GENERAL AND
ADMINISTRATIVE EXPENSES UP TO THE 2003 PRE-

 

13

--------------------------------------------------------------------------------


 

CLOSING CAP, BUYER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE MLP
TO, MAKE PAYMENT TO THE APPROPRIATE WILLIAMS ENTITY OF SUCH UNREIMBURSED AMOUNT
NO LATER THAN THIRTY (30) DAYS FOLLOWING THE CLOSING DATE.

 

(B)   FOR THE PERIOD BEGINNING WITH THE CLOSING DATE AND ENDING ON DECEMBER 31,
2003 (THE “2003 POST-CLOSING STUB PERIOD”), THE AMOUNT OF GENERAL AND
ADMINISTRATIVE EXPENSES REIMBURSED BY THE PARTNERSHIP GROUP TO THE BUYER
ENTITIES SHALL NOT EXCEED THE SUM OF (1) THE PRODUCT OF $37.9 MILLION (AS MAY BE
ADJUSTED PURSUANT TO SECTION 7.1(B)(III)) TIMES A FRACTION, (X) THE NUMERATOR OF
WHICH IS THE NUMBER OF SUCCESSIVE WHOLE MONTHS BEGINNING WITH THE MONTH
FOLLOWING THE MONTH IN WHICH THE CLOSING OCCURS AND ENDING WITH DECEMBER 2003
AND (Y) THE DENOMINATOR OF WHICH IS TWELVE (12) (THE “2003 POST-CLOSING CAP”),
PLUS (2) THE AMOUNT OF GENERAL AND ADMINISTRATIVE EXPENSES INCURRED BY OR ON
BEHALF OF THE PARTNERSHIP GROUP IN EXCESS OF THE 2003 POST-CLOSING UPPER CAP
AMOUNT LESS ANY AMOUNTS DULY REIMBURSED BY THE WILLIAMS PARTIES TO THE BUYER
ENTITIES PURSUANT TO SECTION 7.2(C)(III)(A).

 

(II)                                  SUCCEEDING FISCAL YEARS.  FOR EACH
SUCCEEDING MLP FISCAL YEAR BEGINNING WITH THE MLP FISCAL YEAR ENDING DECEMBER
31, 2004, THE G&A CAP AMOUNT SHALL BE CALCULATED AS FOLLOWS:

 

(A)   THE G&A CAP AMOUNT FROM THE PRECEDING FISCAL YEAR (AS MAY BE ADJUSTED
PURSUANT TO SECTION 7.1(B)(III)) SHALL BE INCREASED BY THE GREATER OF (A) 7% PER
YEAR AND (B) THE PERCENTAGE INCREASE IN THE CONSUMER PRICE INDEX — ALL URBAN
CONSUMERS, U.S. CITY AVERAGE, NOT SEASONALLY ADJUSTED.

 

(B)   FOR PURPOSES OF CALCULATING THE INITIAL INCREASE IN THE G&A CAP AMOUNT FOR
THE MLP FISCAL YEAR ENDING ON DECEMBER 31, 2004, THE G&A CAP AMOUNT FOR THE 2003
FISCAL YEAR SHALL BE $37.9 MILLION (AS MAY BE ADJUSTED PURSUANT TO SECTION
7.1(B)(III) FOR ACQUISITIONS, CONSTRUCTION, CAPITAL IMPROVEMENTS, REPLACEMENTS
OR EXPANSIONS OCCURRING IN 2003).

 

(III)                               ADJUSTMENT FOR ACQUISITIONS AND OTHER
EVENTS.  IF, AFTER THE CLOSING DATE, THE PARTNERSHIP GROUP (A) MAKES AN
ACQUISITION, (B) CONSTRUCTS OR CAUSES TO BE CONSTRUCTED ANY ASSETS TO BE OWNED,
LEASED OR OPERATED BY ANY MEMBER OF THE PARTNERSHIP GROUP OR (C) MAKES OR CAUSES
TO BE MADE ANY CAPITAL IMPROVEMENTS, REPLACEMENTS OR EXPANSIONS OF ANY ASSETS
OWNED, LEASED OR OPERATED BY ANY MEMBER OF THE PARTNERSHIP GROUP, THE AMOUNT OF
GENERAL AND ADMINISTRATIVE EXPENSES REIMBURSED BY THE PARTNERSHIP GROUP TO THE
BUYER ENTITIES WILL BE INCREASED BY THE BUYER’S GOOD FAITH REASONABLE ESTIMATE
OF THE ADDITIONAL AMOUNT OF ANNUAL GENERAL AND ADMINISTRATIVE EXPENSES TO BE
INCURRED BY OR ON BEHALF OF THE PARTNERSHIP GROUP WITH RESPECT TO SUCH
ACQUISITION, CONSTRUCTION, CAPITAL IMPROVEMENT, REPLACEMENT OR EXPANSION.  THE
PRO RATA PORTION OF THE ADDITIONAL GENERAL AND ADMINISTRATIVE EXPENSES SHALL BE
ADDED TO THE G&A CAP AMOUNT AND THE UPPER CAP AMOUNT IN THE YEAR IN WHICH SUCH
ACQUISITION, CONSTRUCTION, CAPITAL

 

14

--------------------------------------------------------------------------------


 

IMPROVEMENT, REPLACEMENT OR EXPANSION OCCURS FOR THE PORTION OF THE YEAR
OCCURRING THEREAFTER AND THE FULL AMOUNT OF SUCH GENERAL AND ADMINISTRATIVE
EXPENSES SHALL BE ADDED TO THE G&A CAP AMOUNT AND THE UPPER CAP AMOUNT
THEREAFTER.

 

7.2                               Certain Limitations.  The provisions of
Section 7.1 shall be subject to the following limitations:

 


(A)                                  EXPIRATION OF G&A CAP.  THE AMOUNT OF
GENERAL AND ADMINISTRATIVE EXPENSES REIMBURSED BY THE PARTNERSHIP GROUP TO THE
BUYER ENTITIES SHALL NOT BE LIMITED UNDER THIS AGREEMENT WITH RESPECT TO ANY
FISCAL YEAR ENDING AFTER DECEMBER 31, 2010.


 


(B)                                 CERTAIN EXPENSES NOT INCLUDED.  GENERAL AND
ADMINISTRATIVE EXPENSES WITH RESPECT TO THE FOLLOWING MATTERS SHALL BE EXCLUDED
IN DETERMINING LIMITATIONS HEREIN ON THE AMOUNT OF GENERAL AND ADMINISTRATIVE
EXPENSES THAT ARE REQUIRED TO BE REIMBURSED BY THE PARTNERSHIP GROUP OR THE
WILLIAMS PARTIES TO THE BUYER ENTITIES:


 

(I)                                     EXPENSES ASSOCIATED WITH EQUITY-BASED
INCENTIVE COMPENSATION PLANS;

 

(II)                                  GENERAL AND ADMINISTRATIVE EXPENSES
INCURRED BY BUYER THAT ARE COVERED UNDER SECTION 4.15 TO THE PURCHASE AGREEMENT,
REGARDLESS OF WHETHER IN EXCESS OF THE EXPENSE LIMIT (AS DEFINED IN SECTION 4.15
TO THE PURCHASE AGREEMENT), IT BEING UNDERSTOOD THAT TO THE EXTENT THE WILLIAMS
PARTIES REIMBURSE BUYER FOR GENERAL AND ADMINISTRATIVE EXPENSES IN EXCESS OF THE
EXPENSE LIMIT, BUYER SHALL PROMPTLY PAY ANY SUCH REIMBURSEMENTS TO THE MLP BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT OR ACCOUNTS
DESIGNATED IN WRITING BY THE MLP; OR

 

(III)                               GENERAL AND ADMINISTRATIVE EXPENSES INCURRED
IN CONNECTION WITH PROVIDING SERVICES (AS DEFINED BY THE SERVICES AGREEMENT)
UNDER THE SERVICES AGREEMENT.

 


(C)                                  UPPER CAP AMOUNT.


 

(I)                                     NOTWITHSTANDING THE LIMITATIONS IN
SECTION 7.1 ON THE PARTNERSHIP GROUP’S REIMBURSEMENT OBLIGATIONS FOR GENERAL AND
ADMINISTRATIVE EXPENSES IN EXCESS OF THE G&A CAP AMOUNT, THE PARTNERSHIP GROUP
(OR IN THE CASE OF SECTION 7.2(C)(III), THE WILLIAMS PARTIES) SHALL BE REQUIRED
TO REIMBURSE THE BUYER ENTITIES FOR GENERAL AND ADMINISTRATIVE EXPENSES INCURRED
ON BEHALF OF THE PARTNERSHIP GROUP IN ANY MLP FISCAL YEAR IN EXCESS OF THE UPPER
CAP AMOUNT AS CALCULATED BELOW (THE “UPPER CAP AMOUNT”).

 

(II)                                  THE UPPER CAP AMOUNT SHALL BE CALCULATED
AS FOLLOWS:

 

(A)   FOR THE 2003 POST-CLOSING STUB PERIOD, THE UPPER CAP AMOUNT SHALL BE EQUAL
TO THE PRODUCT OF $49.3 MILLION (AS MAY BE ADJUSTED PURSUANT TO SECTION
7.1(B)(III)) TIMES A FRACTION, (X) THE NUMERATOR OF WHICH IS THE NUMBER OF
SUCCESSIVE WHOLE MONTHS BEGINNING WITH THE MONTH FOLLOWING THE MONTH IN WHICH
THE CLOSING OCCURS AND ENDING WITH MONTH OF

 

15

--------------------------------------------------------------------------------


 

DECEMBER 2003 AND (Y) THE DENOMINATOR OF WHICH IS TWELVE (12) (THE “2003
POST-CLOSING UPPER CAP AMOUNT”).

 

(B)   FOR EACH SUCCEEDING MLP FISCAL YEAR BEGINNING WITH THE MLP FISCAL YEAR
ENDING DECEMBER 31, 2004, THE UPPER CAP AMOUNT SHALL BE CALCULATED AS FOLLOWS:

 

(1)                                  THE UPPER CAP AMOUNT FROM THE PRECEDING
FISCAL YEAR (AS MAY BE ADJUSTED PURSUANT TO SECTION 7.1(B)(III)) SHALL BE
INCREASED ANNUALLY BY THE LESSER OF (A) 2.5% PER YEAR AND (B) THE PERCENTAGE
INCREASE IN THE CONSUMER PRICE INDEX — ALL URBAN CONSUMERS, U.S. CITY AVERAGE,
NOT SEASONALLY ADJUSTED.

 

(2)                                  FOR PURPOSES OF CALCULATING THE INITIAL
INCREASE IN THE UPPER CAP AMOUNT FOR THE MLP FISCAL YEAR ENDING ON DECEMBER 31,
2004, THE UPPER CAP AMOUNT FOR THE 2003 FISCAL YEAR SHALL BE $49.3 MILLION (AS
MAY BE ADJUSTED PURSUANT TO SECTION 7.1(B)(III) FOR ACQUISITIONS, CONSTRUCTION,
CAPITAL IMPROVEMENTS, REPLACEMENTS AND EXPANSIONS OCCURRING IN 2003).

 

(III)                               FOR THE TWELVE MONTHS IMMEDIATELY FOLLOWING
THE CLOSING DATE, THE WILLIAMS PARTIES SHALL BE REQUIRED TO REIMBURSE THE BUYER
ENTITIES FOR ANY AND ALL GENERAL AND ADMINISTRATIVE EXPENSES INCURRED BY OR ON
BEHALF OF THE PARTNERSHIP GROUP IN EXCESS OF THE UPPER CAP AMOUNT, AS FOLLOWS:

 

(A)   IF, FOR THE 2003 POST-CLOSING STUB PERIOD, THE GENERAL AND ADMINISTRATIVE
EXPENSES INCURRED BY OR ON BEHALF OF THE PARTNERSHIP GROUP ARE IN AN AMOUNT IN
EXCESS OF 2003 POST-CLOSING UPPER CAP AMOUNT, THE WILLIAMS PARTIES, JOINTLY AND
SEVERALLY, SHALL BE REQUIRED TO REIMBURSE THE BUYER ENTITIES IN FULL FOR THE
AMOUNT OF SUCH EXCESS AND SHALL MAKE SUCH PAYMENT NO LATER THAN THIRTY (30) DAYS
AFTER THE LAST DAY OF THE 2003 POST-CLOSING STUB PERIOD BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT OR ACCOUNTS DESIGNATED IN WRITING BY
THE BUYER ENTITIES.

 

(B)   IF, FOR THE PERIOD BEGINNING ON JANUARY 1, 2004 AND ENDING ON THE LAST DAY
OF THE MONTH IN WHICH THE FIRST ANNIVERSARY OF THE CLOSING DATE OCCURS (THE
“2004 STUB PERIOD”), THE GENERAL AND ADMINISTRATIVE EXPENSES INCURRED BY OR ON
BEHALF OF THE PARTNERSHIP GROUP EXCEED THE UPPER CAP AMOUNT FOR THE MLP FISCAL
YEAR ENDED DECEMBER 31, 2004 MULTIPLIED BY A FRACTION, (X) THE NUMERATOR OF
WHICH IS THE NUMBER OF SUCCESSIVE MONTHS BEGINNING WITH JANUARY 2004 AND ENDING
WITH THE MONTH IN WHICH THE 2004 STUB PERIOD ENDS AND (Y) THE DENOMINATOR OF
WHICH IS TWELVE (12) (THE “2004 STUB PERIOD UPPER CAP AMOUNT”), THE WILLIAMS
PARTIES, JOINTLY AND SEVERALLY, SHALL BE REQUIRED TO REIMBURSE THE BUYER
ENTITIES IN FULL FOR THE AMOUNT OF SUCH EXCESS AND SHALL MAKE SUCH PAYMENT NO
LATER THAN THIRTY (30) DAYS AFTER THE LAST DAY OF THE 2004 STUB PERIOD BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT OR ACCOUNTS DESIGNATED IN

 

16

--------------------------------------------------------------------------------


 

WRITING BY THE BUYER ENTITIES.  IF BUYER BECOMES OBLIGATED TO PAY THE 5% PREMIUM
FOR TRANSITION SERVICES PURSUANT TO THE FINAL PROVISO IN SECTION 4(A) OF THE
TRANSITION SERVICES AGREEMENT, THEN FOR PURPOSES OF THE IMMEDIATELY PRECEDING
SENTENCE, THE 2004 STUB PERIOD UPPER CAP AMOUNT SHALL BE INCREASED BY THE
PORTION OF SUCH PREMIUM CONSTITUTING GENERAL AND ADMINISTRATIVE EXPENSES OF THE
PARTNERSHIP GROUP ATTRIBUTABLE TO THE 2004 STUB PERIOD.

 

(C)   BUYER SHALL, AND SHALL CAUSE EACH OF THE OTHER BUYER ENTITIES TO, USE GOOD
FAITH EFFORTS TO MINIMIZE THE AMOUNT OF GENERAL AND ADMINISTRATIVE EXPENSES
INCURRED BY ANY OF THE BUYER ENTITIES AND FOR WHICH THE WILLIAMS PARTIES WOULD
BE REQUIRED TO REIMBURSE THE BUYER ENTITIES UNDER THIS SECTION 7.2(C)(III).

 

(D)   NOTWITHSTANDING ANY OTHER PROVISION OF THIS ARTICLE VII, THE WILLIAMS
ENTITIES WILL NOT HAVE ANY OBLIGATIONS TO REIMBURSE THE BUYER ENTITIES FOR
GENERAL AND ADMINISTRATIVE EXPENSES INCURRED ON BEHALF OF THE PARTNERSHIP GROUP
OR OTHERWISE, EXCEPT AS SPECIFICALLY PROVIDED IN THIS SECTION 7.2(C)(III).

 

(IV)                              EXCEPT AS PROVIDED IN SECTION 7.2(C)(III), THE
PARTNERSHIP GROUP SHALL BE REQUIRED TO REIMBURSE THE BUYER ENTITIES FOR ANY AND
ALL GENERAL AND ADMINISTRATIVE EXPENSES IN EXCESS OF THE UPPER CAP AMOUNT
INCURRED BY OR ON BEHALF OF THE PARTNERSHIP GROUP IN ANY MLP FISCAL YEAR.

 

7.3                               No Affect on Section 7.4 of the MLP
Agreement.  Nothing in this Article VII is intended or shall be construed to
affect or modify the terms and conditions of Section 7.4 of the MLP Agreement.

 


ARTICLE VIII
CAPITAL EXPENDITURES


 

8.1                               Williams Reimbursement of Partnership Group
Maintenance Capital Expenditures.  The Williams Entities will reimburse the
Partnership Group in each of the MLP’s 2003 and 2004 fiscal years for any
reasonable and customary maintenance capital expenditures made by the
Partnership Group, in accordance with past practices, to maintain the assets of
WPL, in either year, in excess of $19 million; provided, that the Williams
Entities shall not be required to reimburse the Partnership Group in excess of
an aggregate amount of $15 million under this Section 8.1.

 


ARTICLE IX
MISCELLANEOUS


 

9.1                               Payments; Disputed Amounts; Audit Rights.

 


(A)                                  EXCEPT AS OTHERWISE PROVIDED HEREIN, ANY
PAYMENTS TO BE MADE BY THE WILLIAMS ENTITIES TO BUYER OR THE PARTNERSHIP
ENTITIES UNDER THIS AGREEMENT SHALL BE MADE BY THE WILLIAMS ENTITIES WITHIN
SIXTY (60) DAYS OF RECEIPT OF A WRITTEN REQUEST FOR SUCH PAYMENT FROM


 


17

--------------------------------------------------------------------------------



 


BUYER (WHICH REQUEST SHALL CONTAIN A DESCRIPTION IN REASONABLE DETAIL OF THE
INDIVIDUAL COSTS AND EXPENSES THAT COMPRISE THE AGGREGATE AMOUNT OF THE PAYMENT
REQUESTED) (A “PAYMENT REQUEST”). IN THE EVENT OF A GOOD FAITH DISPUTE AS TO THE
AMOUNT OF SUCH PAYMENT, THE APPLICABLE WILLIAMS ENTITY SHALL GIVE WRITTEN NOTICE
OF SUCH DISPUTE ON OR BEFORE THE DUE DATE WITH RESPECT TO ALL OR ANY PORTION OF 
THE PAYMENT REQUEST, WITH THE PARTICULARS OF SUCH DISPUTE. UPON RECEIPT OF SUCH
NOTICE, BUYER SHALL, OR SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE THE
PARTNERSHIP ENTITIES TO, FURNISH TO THE APPLICABLE WILLIAMS ENTITY ADDITIONAL
SUPPORTING DOCUMENTATION TO REASONABLY SUBSTANTIATE THE AMOUNT OF THE PAYMENT
REQUEST.  UPON DELIVERY OF SUCH ADDITIONAL DOCUMENTATION, THE APPLICABLE
WILLIAMS ENTITY AND THE BUYER ENTITIES SHALL COOPERATE AND USE THEIR REASONABLE
BEST EFFORTS TO RESOLVE SUCH DISPUTE.  IF THEY ARE UNABLE TO RESOLVE THEIR
DISPUTE WITHIN TWENTY (20) BUSINESS DAYS OF THE DELIVERY OF SUCH ADDITIONAL
SUPPORTING DOCUMENTATION TO THE APPLICABLE WILLIAMS ENTITY, THEN THE DISPUTE
SHALL BE REFERRED FOR RESOLUTION BY A FIRM OF INDEPENDENT ACCOUNTANTS OF
NATIONALLY RECOGNIZED STANDING REASONABLY SATISFACTORY TO EACH OF BUYER AND THE
APPLICABLE WILLIAMS ENTITY (THE “ACCOUNTING REFEREE”), WHICH SHALL DETERMINE THE
DISPUTED AMOUNTS WITHIN THIRTY (30) DAYS OF THE REFERRAL OF SUCH DISPUTE TO SUCH
ACCOUNTING REFEREE.  THE DETERMINATION OF THE ACCOUNTING REFEREE SHALL NOT
REQUIRE THE APPLICABLE WILLIAMS ENTITY TO PAY MORE THAN THE AMOUNT IN DISPUTE
NOR REQUIRE BUYER OR ANY PARTNERSHIP ENTITY TO RETURN ANY AMOUNT PREVIOUSLY PAID
BY THE APPLICABLE WILLIAMS ENTITY.  THE FEES AND EXPENSES OF THE ACCOUNTING
REFEREE SHALL BE BORNE EQUALLY BY THE APPLICABLE WILLIAMS ENTITY, ON THE ONE
HAND, AND BUYER OR A MEMBER OF THE PARTNERSHIP ENTITIES, ON THE OTHER HAND.  THE
DETERMINATION OF THE ACCOUNTING REFEREE SHALL BE FINALLY BINDING.  IF ANY
DISPUTE IS RESOLVED IN FAVOR OF BUYER OR ANY PARTNERSHIP ENTITY, THE APPLICABLE
WILLIAMS ENTITY SHALL MAKE PAYMENT TO BUYER OR THE APPLICABLE PARTNERSHIP ENTITY
WITHIN THIRTY (30) DAYS OF RESOLUTION OF THE DISPUTE.  NOTWITHSTANDING THE
FOREGOING, IN NO EVENT SHALL THE WILLIAMS ENTITIES BE ENTITLED TO WITHHOLD ANY
AMOUNTS OTHER THAN THOSE PORTIONS OF THE APPLICABLE PAYMENT THAT ARE IN DISPUTE.


 


(B)                                 WILLIAMS SHALL HAVE THE RIGHT, AT ANY TIME
WITHIN SIX (6) MONTHS AFTER THE DATE OF ANY PAYMENT BY WILLIAMS TO BUYER OR THE
PARTNERSHIP ENTITIES PURSUANT TO A PAYMENT REQUEST TO AUDIT THOSE BOOKS AND
RECORDS OF BUYER AND/OR ANY PARTNERSHIP ENTITY THAT INCURRED COSTS OR EXPENSES
ATTRIBUTABLE TO SUCH PAYMENT REQUEST OR WHICH BOOKS AND RECORDS RELATE THERETO,
TO VERIFY THE AMOUNT REFLECTED ON SUCH PAYMENT REQUEST.  ANY SUCH AUDIT SHALL BE
CONDUCTED DURING NORMAL BUSINESS HOURS BY WILLIAMS OR ITS DESIGNATED AUDITOR
AFTER TEN (10) DAYS PRIOR WRITTEN NOTICE TO BUYER, AT WILLIAMS’ SOLE COST AND
EXPENSE, IN THE OFFICES OF BUYER AND THE RELEVANT PARTNERSHIP ENTITIES OR SUCH
OTHER LOCATION AS MAY BE MUTUALLY AGREED.  BUYER SHALL COOPERATE AND SHALL USE
ITS REASONABLE BEST EFFORTS TO CAUSE ANY RELEVANT PARTNERSHIP ENTITY TO
COOPERATE WITH AND PROVIDE REASONABLE ASSISTANCE TO WILLIAMS AND/OR ITS AUDITOR
IN CONNECTION WITH THE PERFORMANCE OF ANY SUCH AUDIT.  WILLIAMS SHALL ASSERT ANY
CLAIM FOR REFUND OF AMOUNTS REIMBURSED TO BUYER OR THE PARTNERSHIP ENTITIES
UNDER THE AUDITED PAYMENT REQUEST WITHIN SIXTY (60) DAYS AFTER THE COMPLETION OF
THE AUDIT.  BUYER SHALL HAVE SIXTY (60) DAYS FROM RECEIPT OF WILLIAMS’ CLAIM FOR
REFUND TO RESPOND.  IF BUYER DOES NOT DISPUTE WILLIAMS’ REFUND CLAIM, BUYER OR
THE APPLICABLE PARTNERSHIP ENTITY SHALL PAY SUCH REFUND WITHIN SUCH 60-DAY
PERIOD.  SHOULD BUYER DISPUTE THE CLAIM AND REFUSE TO PAY ANY REFUND CLAIM BY
WILLIAMS RESULTING FROM THE EXERCISE OF WILLIAMS’ AUDIT RIGHTS, THE PARTIES WILL
REFER THE DISPUTE TO AN ACCOUNTING REFEREE IN THE MANNER DESCRIBED IN SECTION
9.1(A) ABOVE.


 


18

--------------------------------------------------------------------------------



 

9.2                               Third-Party Beneficiary; Assignment;
Enforcement.

 


(A)                                  EACH OF BUYER AND THE WILLIAMS PARTIES
SPECIFICALLY INTENDS THAT EACH ENTITY COMPRISING THE PARTNERSHIP ENTITIES OR THE
PARTNERSHIP GROUP, AS APPLICABLE, SHALL BE ENTITLED TO ASSERT RIGHTS AND
REMEDIES HEREUNDER AS THIRD-PARTY BENEFICIARIES HERETO WITH RESPECT TO THOSE
PROVISIONS OF THIS AGREEMENT AFFORDING A RIGHT, BENEFIT OR PRIVILEGE TO ANY SUCH
ENTITY.  NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT, PURSUANT TO SECTION
4.25 OF THE PURCHASE AGREEMENT, NO PROVISION OF THIS AGREEMENT WITH RESPECT TO
WHICH ANY OF THE ENTITIES COMPRISING THE PARTNERSHIP ENTITIES OR THE PARTNERSHIP
GROUP, AS APPLICABLE, IS A THIRD-PARTY BENEFICIARY SHALL BE AMENDED, MODIFIED,
WAIVED OR TERMINATED BY A PARTY HERETO WITHOUT THE EXPRESS PRIOR WRITTEN
APPROVAL OF THE MLP, AND IF THE GENERAL PARTNER, IN ITS CAPACITY AS GENERAL
PARTNER OF THE MLP, DETERMINES IN ITS REASONABLE DISCRETION THAT SUCH AN
AMENDMENT, MODIFICATION, WAIVER OR TERMINATION IS REASONABLY LIKELY TO ADVERSELY
AFFECT THE HOLDERS OF COMMON UNITS REPRESENTING LIMITED PARTNER INTERESTS IN THE
MLP, SUCH AMENDMENT, MODIFICATION, WAIVER OF TERMINATION MUST ALSO BE APPROVED
BY SPECIAL APPROVAL (AS SUCH TERM IS DEFINED IN THE MLP AGREEMENT).


 


(B)                                 NO PARTY SHALL HAVE THE RIGHT TO ASSIGN ITS
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE CONSENT OF THE OTHER
PARTIES HERETO.


 


(C)                                  THE PARTIES HERETO AGREE THAT IRREPARABLE
DAMAGE WOULD OCCUR IF ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED
IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED.  IT IS
ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT BREACHES OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY
THE TERMS AND PROVISIONS HEREOF, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO
WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY.  THE THIRD-PARTY BENEFICIARIES TO
WHOM CERTAIN RIGHTS AND REMEDIES UNDER THIS AGREEMENT EXTEND AS CONTEMPLATED
UNDER SECTION 9.2(A) ABOVE SHALL ALSO BE ENTITLED TO ENFORCE THIS AGREEMENT IN
THE MANNER PROVIDED IN THIS SECTION 9.2(C).  NOTWITHSTANDING ANYTHING ELSE IN
THIS AGREEMENT, THE PROVISIONS OF THIS AGREEMENT ARE ENFORCEABLE SOLELY BY THE
PARTIES TO THIS AGREEMENT AND THE THIRD-PARTY BENEFICIARIES IDENTIFIED IN
SECTION 9.2(A) ABOVE, AND NO LIMITED PARTNER (OTHER THAN BUYER), ASSIGNEE OR
OTHER PERSON (OTHER THAN A PERMITTED ASSIGNEE UNDER SECTION 9.2(B)) MAY ENFORCE
ANY PROVISION OF THIS AGREEMENT OR COMPEL ANY PARTY TO THIS AGREEMENT TO COMPLY
WITH THE TERMS OF THIS AGREEMENT.


 

9.3                               Choice of Law; Submission to Jurisdiction. 
This Agreement shall be governed and construed in accordance with the internal
and substantive laws of New York, and without regard to any conflicts of laws
concepts that would apply the substantive law of some other jurisdiction. Each
party hereby submits to the jurisdiction of the state and federal courts in the
State of New York and to venue in the Borough of Manhattan in the City of New
York, New York.

 

9.4                               Notice.  All notices or requests or consents
provided for or permitted to be given pursuant to this Agreement must be in
writing and must be given by depositing same in the United States mail,
addressed to the Person to be notified, postpaid, and registered or certified
with return receipt requested or by delivering such notice in person or by
telecopier or telegram to such party. Notice given by personal delivery or mail
shall be effective upon actual receipt. Notice given by telegram or telecopier
shall be effective upon actual receipt if received during the recipient’s normal
business hours, or at the beginning of the recipient’s next business day after
receipt if not received during the recipient’s normal business hours. All
notices to be sent to a party pursuant to this Agreement shall be sent to or
made at the address set forth below such

 

19

--------------------------------------------------------------------------------


 

party’s signature to this Agreement, or at such other address as such party may
stipulate to the other parties in the manner provided in this Section 9.4.

 

9.5                               Entire Agreement.  This Agreement, together
with the provisions of the Purchase Agreement relating hereto, represent the
entire agreement and understanding of the parties hereto and thereto with
reference to the transactions set forth herein.  This Agreement, together with
the provisions of the Purchase Agreement relating hereto, supercede all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the transactions set forth herein and
all prior drafts hereof (including Exhibit 1.2(a)(iv)(1) to the Purchase
Agreement).  No prior drafts hereof and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.

 


9.6                               TERMINATION OF CERTAIN OBLIGATIONS UPON CHANGE
OF CONTROL


 


(A)                                  UPON A CHANGE OF CONTROL OF WILLIAMS, THE
OBLIGATIONS OF THE WILLIAMS ENTITIES UNDER ARTICLE II SHALL TERMINATE.


 


(B)                                 UPON A CHANGE OF CONTROL OF BUYER OR WEG GP
LLC, THE OBLIGATIONS OF THE BUYER ENTITIES UNDER ARTICLE III SHALL TERMINATE.


 


(C)                                  UPON A CHANGE OF CONTROL OF BUYER OR WEG GP
LLC, THE OBLIGATIONS OF THE WILLIAMS PARTIES UNDER ARTICLE V SHALL TERMINATE AS
OF THE LATER TO OCCUR OF (A) THE DATE OF SUCH CHANGE OF CONTROL AND (B) THE
EXPIRATION OF ALL OF THE OBLIGATIONS OF WES PURSUANT TO SECTIONS 10.1(A) (WITH
RESPECT TO BREACHES OF ENVIRONMENTAL REPRESENTATIONS, WARRANTIES, AGREEMENTS OR
COVENANTS), 10.1(B) AND 10.1(C) OF THAT CERTAIN CONTRIBUTION AGREEMENT DATED AS
OF APRIL 11, 2002 BY AND AMONG WES, THE OLD GP AND THE MLP AND THE EXPIRATION OF
ALL OF THE CORRESPONDING OBLIGATIONS OF WILLIAMS PURSUANT TO THAT CERTAIN
CORPORATE GUARANTEE IN FAVOR OF THE GENERAL PARTNER, DATED AS OF MARCH 14, 2003,
OF WILLIAMS.


 


(D)                                 UPON A CHANGE OF CONTROL OF BUYER OR WEG GP
LLC, ARTICLE VII AND THE LIMITATIONS THEREIN ON THE AMOUNT OF GENERAL AND
ADMINISTRATIVE EXPENSES FOR WHICH THE PARTNERSHIP GROUP IS REQUIRED TO REIMBURSE
THE BUYER ENTITIES SHALL TERMINATE (INCLUDING THE PROVISIONS THEREIN RELATING TO
THE REIMBURSEMENT OBLIGATIONS OF THE WILLIAMS PARTIES IN FAVOR OF THE BUYER
ENTITIES).


 

9.7                               Effect of Waiver or Consent.  No waiver of any
provision of this Agreement shall be effective unless set forth in writing by
the party to be bound thereby.  Except as otherwise expressly provided therein,
no waiver or consent, express or implied, by any party to or of any breach or
default by any Person in the performance by such Person of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance by such Person of the same or any
other obligations of such Person hereunder. Failure on the part of a party to
complain of any act of any Person or to declare any Person in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such party of its rights hereunder until the applicable statute of
limitations period has run.

 


9.8                               AMENDMENT OR MODIFICATION.  SUBJECT TO THE
SECOND SENTENCE OF SECTION 9.2(A), THIS AGREEMENT MAY BE AMENDED OR MODIFIED
FROM TIME TO TIME ONLY BY THE WRITTEN AGREEMENT OF


 


20

--------------------------------------------------------------------------------



 


ALL THE PARTIES HERETO. EACH SUCH INSTRUMENT SHALL BE REDUCED TO WRITING AND
SHALL BE DESIGNATED ON ITS FACE AN “AMENDMENT” OR AN “ADDENDUM” TO THIS
AGREEMENT.


 

9.9                               Counterparts.  This Agreement may be executed
in any number of counterparts with the same effect as if all signatory parties
had signed the same document. All counterparts shall be construed together and
shall constitute one and the same instrument.

 

9.10                        Severability.  If any provision of this Agreement or
the application thereof to any Person or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other Persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.

 

9.11                        Gender, Parts, Articles and Sections.  Whenever the
context requires, the gender of all words used in this Agreement shall include
the masculine, feminine and neuter, and the number of all words shall include
the singular and plural.  Unless otherwise provided, all references to Article
numbers and Section numbers refer to Articles and Sections of this Agreement.

 

9.12                        Further Assurances.  In connection with this
Agreement and all transactions contemplated by this Agreement, each signatory
party hereto agrees to execute and deliver such additional documents and
instruments and to perform such additional acts as may be necessary or
appropriate to effectuate, carry out and perform all of the terms, provisions
and conditions of this Agreement and all such transactions.

 

9.13                        Withholding or Granting of Consent.  Except as
otherwise expressly provided herein, each party may, with respect to any consent
or approval that it is entitled to grant pursuant to this Agreement, grant or
withhold such consent or approval in its sole and uncontrolled discretion, with
or without cause, and subject to such conditions as it shall deem appropriate.

 

9.14                        U.S. Currency.  All sums and amounts payable to or
to be payable pursuant to the provisions of this Agreement shall be payable in
coin or currency of the United States of America that, at the time of payment,
is legal tender for the payment of public and private debts in the United States
of America.

 

9.15                        Laws and Regulation.  Notwithstanding any provision
of this Agreement to the contrary, no party to this Agreement shall be required
to take any act, or fail to take any act, under this Agreement if the effect
thereof would be to cause such party to be in violation of any applicable law,
statute, rule or regulation.

 

9.16                        Waiver of Right of First Refusal.  The Williams
Parties hereby agree that, effective as of the date hereof, any and all rights,
benefits and privileges of WES and any other Williams Entity under Section 11.10
of that certain Contribution Agreement dated as of April 11, 2002 by and among
WES, the Old GP and the MLP are hereby forever terminated in all respects, and
WES, WNGL and Williams hereby waive any and all rights, benefits and privileges
of WES and any other Williams Entity under such section of such agreement.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on, and effective
as of, the date first written above.

 

 

THE BUYER

 

 

 

 

WEG ACQUISITIONS, L.P.

 

 

 

 

By: WEG Acquisition Management, LLC

 

its General Partner

 

 

 

 

 

 

By:

/s/  Justin S. Huscher

 

 

 

Name:    Justin S. Huscher

 

 

Title:     Authorized Signatory

 

 

 

 

 

 

 

By:

/s/  Pierre F. Lapeyre, Jr

 

 

 

Name:    Pierre F. Lapeyre, Jr.

 

 

Title:     Authorized Signatory

 

 

 

 

Address for Notice:

 

 

 

 

One Williams Center

 

Tulsa, Oklahoma  74172

 

Facsimile: 918-573-6928

 

Attention: Mr. Lonny Townsend

 

 

 

 

THE WILLIAMS PARTIES

 

 

 

 

WILLIAMS ENERGY SERVICES, LLC

 

 

 

 

 

 

By:

/s/  Phillip D. Wright

 

 

 

Name:    Phillip D. Wright

 

 

Title:     Authorized Signatory

 

 

 

 

WILLIAMS NATURAL GAS LIQUIDS, INC.

 

 

 

 

 

 

By:

/s/  Phillip D. Wright

 

 

 

Name:    Phillip D. Wright

 

 

Title:     Authorized Signatory

 

22

--------------------------------------------------------------------------------


 

 

THE WILLIAMS COMPANIES, INC.

 

 

 

 

By:

/s/  Phillip D. Wright

 

 

 

Name:    Phillip D. Wright

 

 

Title:     Authorized Signatory

 

 

 

 

 

 

 

Address for Notice to Each of the Williams Parties:

 

 

 

 

One Williams Center

 

Tulsa, Oklahoma  74172

 

Facsimile: 918-573-4503

 

Attention: Mr. Tony Gehres

 

23

--------------------------------------------------------------------------------